UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811-10373) Exact name of registrant as specified in charter: TH Lee, Putnam Investment Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Charles A. Ruys de Perez, Vice President Chief Compliance Officer One Post Office Square Boston, Massachusetts 02109 Copy to: John E. Baumgardner, Esq. Sullivan & Cromwell LLP 125 Broad Street New York, New York 10004-2498 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2006 Date of reporting period: July 31, 2006 Item 1. Schedule of Investments: TH Lee, Putnam Emerging Opportunities Portfolio The fund's portfolio 7/31/06 (Unaudited) COMMON STOCKS (61.2%)(a) Shares Value Basic Materials (2.9%) Agnico-Eagle Mines, Ltd. (Canada) 10,500 $375,795 Cameco Corp. (Canada) 9,600 383,040 Coeur d'Alene Mines Corp. (NON) 44,500 212,710 Freeport-McMoRan Copper & Gold, Inc. Class B 5,600 305,536 Goldcorp, Inc. (Canada) 8,250 241,478 Mueller Water Products, Inc. Class A (NON) 3,800 60,230 PAN American Silver Corp. (Canada) (NON) 8,000 151,680 Steel Dynamics, Inc. 2,427 140,815 Capital Goods (5.3%) Alliant Techsystems, Inc. (NON) 3,700 296,518 Cummins, Inc. 2,100 245,700 Dover Corp. 5,900 278,126 JLG Industries, Inc. 9,200 166,520 John H. Harland Co. 7,100 279,101 Lincoln Electric Holdings, Inc. 6,100 350,018 Parker-Hannifin Corp. 4,700 339,528 Rofin-Sinar Technologies, Inc. (NON) 6,100 328,363 Superior Essex, Inc. (NON) 4,500 138,150 Timken Co. 10,400 334,880 Wabtec Corp. 8,800 233,728 WESCO International, Inc. (NON) 7,100 413,575 Communications Equipment (0.5%) Avaya, Inc. (NON) 33,700 Computers (1.6%) Aeroflex, Inc. (NON) 22,000 223,080 Mentor Graphics Corp. (NON) 21,700 299,026 NCR Corp. (NON) 5,700 183,198 Palm, Inc. (NON) 20,900 311,619 Consumer Cyclicals (7.4%) Barnes & Noble, Inc. 6,700 224,584 Big Lots, Inc. (NON) 10,200 164,832 Consolidated Graphics, Inc. (NON) 4,600 226,274 Corporate Executive Board Co. (The) 1,200 112,800 Jakks Pacific, Inc. (NON) 13,200 217,668 K2, Inc. (NON) 15,100 158,852 Maidenform Brands, Inc. (NON) 12,600 168,714 Manpower, Inc. 7,200 428,254 New York & Company, Inc. (NON) 11,200 113,568 OfficeMax, Inc. 14,000 575,540 Oshkosh Truck Corp. 3,400 145,792 Pacific Sunwear of California, Inc. (NON) 8,300 138,444 Pantry, Inc. (The) (NON) 3,500 172,515 R. H. Donnelley Corp. (NON) 5,096 266,062 RadioShack Corp. 23,800 384,846 Ross Stores, Inc. 8,600 214,054 Sherwin-Williams Co. (The) 7,900 399,740 Stein Mart, Inc. 8,800 113,432 Whirlpool Corp. 4,000 308,760 World Wrestling Entertainment, Inc. 9,324 152,168 Consumer Staples (2.7%) American Greetings Corp. Class A 6,600 148,698 Blyth Industries, Inc. 6,600 115,302 Domino's Pizza, Inc. 17,700 402,498 Interline Brands, Inc. (NON) 15,600 340,080 Jack in the Box, Inc. (NON) 6,700 264,248 Labor Ready, Inc. (NON) 12,700 207,137 Sonic Corp. (NON) 11,400 224,352 Electronics (3.8%) Agere Systems, Inc. (NON) 24,700 359,632 Amphenol Corp. Class A 7,300 409,384 Avnet, Inc. (NON) 18,100 329,420 Freescale Semiconductor, Inc. Class A (NON) 5,600 160,328 General Cable Corp. (NON) 9,400 335,580 Komag, Inc. (NON) Microchip Technology, Inc. RF Micro Devices, Inc. (NON) Zoran Corp. (NON) Energy (5.1%) Cameron International Corp. (NON) Complete Production Services, Inc. (NON) Giant Industries, Inc. (NON) Helix Energy Solutions Group, Inc. (NON) Hercules Offshore, Inc. (NON) Noble Energy, Inc. Patterson-UTI Energy, Inc. Peabody Energy Corp. Pride International, Inc. (NON) Rowan Cos., Inc. Sunoco, Inc. Unit Corp. (NON) Universal Compression Holdings, Inc. (NON) Veritas DGC, Inc. (NON) Financial (3.0%) A.G. Edwards, Inc. Calamos Asset Management, Inc. Class A CB Richard Ellis Group, Inc. Class A (NON) Corus Bankshares, Inc. Cullen/Frost Bankers, Inc. IntercontinentalExchange, Inc. (NON) Nuveen Investments, Inc. Class A Safety Insurance Group, Inc. Health Care (18.0%) American Medical Systems Holdings, Inc. (NON) Barr Pharmaceuticals, Inc. (NON) C.R. Bard, Inc. Cephalon, Inc. (NON) Charles River Laboratories International, Inc. (NON) Community Health Systems, Inc. (NON) Dade Behring Holdings, Inc. Edwards Lifesciences Corp. (NON) Henry Schein, Inc. (NON) Hologic, Inc. (NON) Hospira, Inc. (NON) Imclone Systems, Inc. (NON) Immucor, Inc. (NON) Invitrogen Corp. (NON) Kinetic Concepts, Inc. (NON) Laboratory Corp. of America Holdings (NON) LCA-Vision, Inc. MedImmune, Inc. (NON) Pediatrix Medical Group, Inc. (NON) Restore Medical, Inc. (acquired 1/28/04, cost $3,009,669) (Private) (RES)(NON)(AFF)(F) Sierra Health Services, Inc. (NON) Varian Medical Systems, Inc. (NON) Waters Corp. (NON) Watson Pharmaceuticals, Inc. (NON) Real Estate (5.2%) Spirit Finance Corp. (R) Semiconductor (0.4%) Lam Research Corp. (NON) Nextest Systems Corp. (NON) Software (1.3%) Blackboard, Inc. (NON) Cadence Design Systems, Inc. (NON) CommVault Sysytems, Inc. (acquired various dates from 1/30/02 through 6/20/06, cost $62,356) (Private) (RES)(NON)(F) Epicor Software Corp. (NON) Sybase, Inc. (NON) Technology (0.4%) ON Semiconductor Corp. (NON) Technology Services (2.8%) Covansys Corp. (NON) 24,171 358,456 CSG Systems International, Inc. (NON) 17,900 466,116 Fair Isaac Corp. 8,700 293,886 FileNET Corp. (NON) 6,200 197,284 Global Payments, Inc. 2,200 93,588 Internet Security Systems, Inc. (NON) 11,800 265,382 Jupitermedia Corp. (NON) 10,900 109,109 Transportation (0.8%) Hornbeck Offshore Services, Inc. (NON) 5,200 180,700 J. B. Hunt Transport Services, Inc. 8,800 181,016 Omega Navigation Enterprises, Inc. 10,900 164,808 Total common stocks (cost $34,563,069) CONVERTIBLE PREFERRED STOCKS (36.8%)(a) Shares Value Capella Education Co. Ser. G, zero % cv. pfd. (acquired 2/14/02, cost $5,009,274) (Private) (RES)(NON)(F) 449,640 $9,999,989 CommVault Systems Ser. CC, zero % cv. pfd. (acquired various dates from 1/30/02 through 9/4/03, cost $6,948,495) (Private) (RES)(NON)(F)* 2,235,708 10,060,686 Refractec Ser. D, zero % cv. pfd. (acquired various dates from 8/16/02 through 6/30/03, cost $4,999,998) (Private) (RES)(NON)(AFF)(F) 833,333 3,333,332 Total convertible preferred stocks (cost $16,957,767) SHORT-TERM INVESTMENTS (4.5%)(a) (cost $2,881,000) Principal amount Value Repurchase agreement dated July 31, 2006 with Bank of America due August 1, 2006 with respect to various U.S. Government obligations maturity value of $2,881,419 for an effective yield of 5.24% (collateralized by Fannie Mae zero% due 1/24/07 valued at $2,945,500) $2,881,000 TOTAL INVESTMENTS Total investments (cost $54,401,836) NOTES (a) Percentages indicated are based on net assets of $63,597,234. (b) The aggregate identified cost on a tax basis is $54,425,980, resulting in gross unrealized appreciation and depreciation of $14,174,385 and $3,372,012, respectively, or net unrealized appreciation of $10,802,373. * Effective September 21, 2006, this position was converted into shares of common stock of the issuer traded on the NASDAQ quotation system. This conversion is not reflected in the value of the position recorded in this report as of July 31, 2006. (NON) Non-income-producing security. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at July 31, 2006 was $28,484,655 or 44.8% of net assets. (AFF) Transactions during the period with companies in which the fund owned at least 5% of the voting securities were as follows: Name of Purchase Sales Dividend Fair Affiliates cost cost income Value Refractec $ - $ - $ - $ 3,333,332 Restore Medical - - - 5,000,000 Totals $ Fair value amounts are shown for issues that are affiliated at period end. (R) Real Estate Investment Trust. (F) Security is valued at fair value following procedures approved by the Trustees. Security valuation Investments for which market quotations are readily available are stated at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Market quotations are not considered to be readily available for private equity securities: such investments are initially valued at cost and then stated at fair value following procedures approved by the Trustees. As part of those procedures, TH Lee, Putnam Capital Management, LLC (the Manager ), a subsidiary of TH Lee, Putnam Capital, L.P. (a joint venture of Putnam Investment Holdings, LLC, which in turn is an indirect subsidiary of Putnam LLC (Putnam) and Thomas H. Lee Partners, LP) will monitor each fair valued security on a daily basis and will adjust its value, as necessary, based on such factors as the financial and/or operating results, the general developments in the issuers business including products and services offered, management changes, changes in contracts with customers, issues relating to financing, the likelihood of a public offering, the liquidity of the security, any legal or contractual restrictions, the value of an unrestricted related public security and other analytical data. Restricted securities of the same class as publicly traded securities will be valued at a discount from the public market price reflecting the nature and extent of the restriction. Securities fair valued at July 31, 2006 represented 44.8% of the funds net assets. Fair value prices may differ materially from the value that would be realized if the fair-valued securities were sold. Securities quoted in foreign currencies are translated into U.S. dollars at the current exchange rate. For foreign investments, if trading or events occurring in other markets after the close of the principal exchange in which the securities are traded are expected to materially affect the value of the investments, then those investments are valued, taking into consideration these events, at their fair value. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. The Manager is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TH LEE, PUTNAM INVESTMENT TRUST By (Signature and Title): /s/ Michael T. Healy Michael T. Healy Principal Accounting Officer Date: September 28, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Linwood E. Bradford Linwood E. Bradford Principal Executive Officer Date: September 28 , 2006 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 28, 2006
